Per Curiam,
An award by the Workmen’s Compensation Board in plaintiff’s favor was affirmed by the lower court. Defendant appealed. Under the statement of the questions involved the validity of the award depends upon “whether there was sufficient competent testimony in the case on which to base a finding that claimant’s husband, while employed by appellant, sustained an injury which resulted in his death.” Plaintiff’s claim is her husband —who had been in defendant’s employ for more than fourteen years—on July 7, 1919, received injury while at work, which resulted in his death nine days later. At the time of receiving his injury deceased, with two other fellow workmen, was engaged in rolling a log approximately twenty-eight feet in length and sixteen inches in diameter. They were using* cant hooks to turn the timber when the hook used by one of the workmen slipped, throwing the log back and causing it, plaintiff claims, to jar or strike her husband, inflicting the injury from which he subsequently died. To establish this contention the evidence of two persons working with Kiercok was that the timber, a Y shaped stick, required considerable effort to roll,-that the cant hook of one of the *19workmen slipped, allowing the log to roll back “jarring” or knocking the hook from Kiercok’,s hand. This happened at practically quitting time and, upon Kiercok’s arrival home, he was faint and weak ánd was undressed and put to bed by members of his family. A doctor was called who found him passing blood and suffering from a “hemorrhage from the kidneys, most likely, or from the bladder,” which condition the doctor said probably resulted from a jar of the body or a strain. An examination by the doctor disclosed “a-tenderness and immobility. He was sore all across the lumbar region.....and particularly over the bladder.” Kiercok was sent to the hospital on the 16th of July and died on the 18th. Other physicians called by defendant testified a jar to a person, such as indicated above, might rupture a blood-vessel and produce the condition from which Kiercok suffered.
The testimony received to establish the facts above set forth was clearly competent and sufficient to sustain the conclusion that “the decedent met his death because of an accidental injury suffered in the course of his employ with the defendant company.”
The assignments of error are. overruled and the judgment affirmed.